Citation Nr: 1722823	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  04-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as a lung condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a heart disorder, to include cardiac dysrhythmia with atrial fibrillation, claimed as due to herbicide exposure.

5.  Entitlement to an increased rating for right knee patellofemoral degenerative joint disease, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for left knee patellofemoral degenerative joint disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Gerard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  At that time, the RO denied service connection for schizoid personality with sociopathic features, and denied reopening claims for service connection for COPD (claimed as lung condition) and a back disorder.

Additionally, in a June 2010 rating decision, the RO denied the Veteran's claims for entitlement to service connection for cardiac dysrhythmia with atrial fibrillation and for rheumatoid arthritis; entitlement to increased ratings for left and right knee patellofemoral degenerative joint disease; and entitlement to a total disability rating based on individual unemployability (TDIU).  Following the statement of the case (SOC), the Veteran only filed a substantive appeal as to the cardiac dysrhythmia and increased rating claims.  As such, the claims for service connection for rheumatoid arthritis and a TDIU are not before the Board.

In September 2005, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge regarding issues one through three noted on the cover page.  A transcript of that hearing is of record.

In December 2005, the Board remanded the Veteran's acquired psychiatric disorder claim and denied reopening his claims for service connection for COPD and a back disorder.  In that decision the Board also reopened and remanded a claim for service-connection for a bilateral knee disorder, which was subsequently granted by the RO in February 2006.

The Veteran appealed the Board's December 2005 denials of his claims to reopen to the Court of Appeals for Veterans Claims (Court).  In June 2006, pursuant to a joint motion for remand, the Court vacated the December 2005 decision in part and remanded the Veteran's claims to reopen to the Board for further action.  Thereafter, in December 2006 the Board remanded the Veteran's claims pursuant to the Court's direction that outstanding VA treatment records needed to be associated with the file.  

In May 2008, following development conducted pursuant to the December 2005 and December 2006 remands, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder and his claims to reopen.  The Veteran also appealed this decision to the Court and in a November 2010 Memorandum Decision, the Court Vacated the May 2008 Board decision and remanded the claims to the Board for further action, namely, for procurement of outstanding VA treatment records.  Accordingly, in September 2011, the Board remanded the three issues for procurement of outstanding VA treatment records.

In September 2016, the Board remanded the acquired psychiatric disorder and new and material evidence claims for additional development.  The Board also remanded the heart disorder claim and increased rating knee claims for the issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for psychiatric disability, COPD, a back disorder, and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied service connection for a lung condition and a back condition.  The Veteran did not file a notice of disagreement for either determination.  

2.  Evidence submitted since the last final September 2002 rating decision is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claims of entitlement to service connection for a lung disorder and a back disorder.  

3.  For the entire appeal period, the Veteran's right knee disability is manifested by some limitation of motion and pain.  

4.  For the entire appeal period, the Veteran's left knee disability is manifested by some limitation of motion and pain.  


CONCLUSIONS OF LAW

1. The September 2002 rating decision denying entitlement to service connection for a lung disorder and a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  Following the last September 2002 rating decision, new and material evidence has been presented to reopen the claim of entitlement to service connection for a lung disorder and back disorder.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  For the entire appeal period, the criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5010 (2016).

4.  For the entire appeal period, the criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claims

The Veteran contends that claims for service connection for a lung disorder and a back disorder should be reopened.  The Veteran also raised a new theory of entitlement to service connection for the back disorder, claiming that it developed due to his service-connected right and left knee disabilities.  

The RO previously denied service connection for both disorders in a September 2002 rating decision.   The Veteran did not file a notice of disagreement and that rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016). 

Generally, a claim that has been finally denied by an unappealled rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Prior to the September 2002 determination, the Veteran claimed that both disorders began in service.  Service treatment records, VA medical records, and an August 2002 VA examination were of record (which included a diagnosis of COPD and a finding of no lumbar spine disorder).  The RO denied the Veteran's claims, finding that there was no evidence of any injury or other type disease during service for the claimed disorder.  

Since filing the current claim, in October 2003, the Veteran has provided additional statements, including during his September 2005 travel board hearing.  At that time, he reported that he had bronchitis in service and allergies to sea air, as well as, exposure to diesel fumes that caused his current COPD.  He also reported that since hurting his knees in service, he overused his back and claimed that he has had a back disorder since that time.  He also received a new VA examination for his back, in April 2009, which included a diagnosis of a back disorder.  The Veteran has presented evidence of in-service injury and chronicity.  Additionally there are current diagnoses of a lung disorder (including COPD in VA medical records) and back disorder (including chronic lumbar sprain with spondylosis in the April 2009 VA examination).  Both claims should be reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility of this additional evidence is presumed for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  As such, the Board finds that this evidence relates to previously unestablished facts necessary to substantiate the Veteran's claims.  Thus, the COPD (lung disorder) and back disorder claims are reopened.  


II. Increased Ratings for Right and Left Knee Disabilities

The Veteran contends that a disability rating in excess of 10 percent is warranted for each knee disability.  

A.  Applicable Law

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010.  In the instant case, the RO appears to have previously granted a 10 percent disability rating for each knee in view of painful or limited motion with arthritis.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula as a result of nonunion or malunion, and genu recurvatum are not indicated in this case.  Specifically, the February 2013 and November 2014 VA examiners noted that the Veteran had not had any meniscal conditions or surgery.  
Additionally, with regard to ankylosis, the Board notes that such is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  Given the multiple range of motion findings above, ankylosis is not demonstrated by the record.  Similarly, there have been no medical findings of impairment of the tibia or fibula or genu recurvatum.  In this regard, the February 2013 VA examiner specifically found no other additional conditions, including as related to tibial and/or fibular impairment and genu recurvatum.  In the absence of such findings, evaluating the knee under Diagnostic Codes 5256, 5258, 5259, 5262, and/or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  

B.  Factual Background and Analysis

The Veteran contends that a disability rating in excess of 10 percent is warranted for each service-connected knee.  The Veteran filed the current claim in December 2009.  

The Board notes that in the April 2017 VA Form 9, the Veteran's attorney claimed that the Veteran's knee disabilities had worsened since his last VA examination - which she noted as the March 2010 VA examination.  The Board observes, however, that the Veteran had recently had a VA examination in February 2017, and while the attorney indicated that the Veteran's knees had worsened in the 7 years since the 2010 examination, she did not indicate that they had worsened in the 2 months prior to the VA Form 9 - she did not report that the Veteran's knees had worsened since the February 2017 VA examination.  As such, the Board finds that a more contemporaneous VA examination is not necessary.  

The Board also notes that the Veteran generally does not receive medical treatment for either knee, and that the treatment that he does receive generally does not document findings for rating purposes.  As such, the VA examinations (including January 2009, March 2010, and February 2017), will generally be used in rating the Veteran's claims.  

In the instant case, the Board notes that the RO rated the Veteran's right and left knee patellofemoral degenerative joint disease, with a 10 percent disability rating (under Diagnostic Code 5024-5010).  Effectively, the RO appears to have granted compensable ratings for each knee, based on arthritis with painful, limited motion that would be noncompensable based on limitation of motion alone.  

The Board also finds that the Veteran has demonstrated some limitation of motion of each knee.  As to the right knee, range of motion tests have shown motion of 0 to 130 degrees and left knee motion of 0 - 140 degrees (January 2009 VA examination); 0 to 120 degrees bilaterally (March 2010 VA examination); and 0-135 degrees bilaterally (February 2017 VA examination).  The February 2017 VA examination specifically found no additional limitation of motion on repetition; no exhibited pain; no objective evidence of localized tenderness or pain on palpation, weight bearing; and no crepitice.  That VA examiner also found no pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time; there was no evidence of pain on non-weight bearing.  Passive range of motion was the same as active without evidence of
pain).

Based on the foregoing, the medical evidence shows that neither knee had flexion limited to 45 degrees or less.  As such, a compensable rating for limitation of flexion alone (under Diagnostic Code 5260) would not be warranted.  

Similarly, a compensable rating under for limitation of extension (under Diagnostic Code 5261) would not be warranted, under either knee, as the evidence demonstrated that the Veteran's right and/or left knee extension was not limited to 10 degrees or more.  

In this regard, the Board has specifically considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in functional loss of extension of 10 degrees or more or of flexion of 45 degrees or less.  As such, the Veteran is not entitled to a compensable rating under Diagnostic Code 5260 or 5261 for any knee disability.  Despite the lack of findings, the RO appears to have granted the Veteran a 10 percent rating for each knee, based on the Veteran's reports of painful, limited motion.  See Burton, supra.  However, the medical findings as to the knees are not consistent with higher evaluations.  

Furthermore, VA examiners have consistently found each knee to have stability, such that a disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted.  

VA examinations also failed to indicate ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula as a result of nonunion or malunion, and genu recurvatum are not indicated in this case.  In this regard, the February 2017 VA examiner specifically found no ankylosis, subluxation, lateral instability, recurrent effusion, other additional conditions, including as related to tibial and/or fibular impairment and meniscal conditions.  In the absence of such findings, evaluating the knee under Diagnostic Codes 5256, 5258, 5259, 5262, and/or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of his service-connected disabilities and notes that lay testimony is competent to describe certain symptoms associated with such disability.  For example, during the February 2017 VA examination, the Veteran reported complaints of pain.  During the March 2010 VA examination, he complained of the knee intermittent swelling with occasional infrequent instability causing him to fall.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and the Board finds that, even in contemplation of such symptoms, no knee disability results in functional loss in excess of the ratings provided.  In this regard, despite such reports, the Veteran's pain was contemplated by the RO in granting 10 percent ratings for each knee.  Additionally, as discussed previously, the competent evidence fails to demonstrate moderate instability or subluxation.  As such, while the Board accepts the Veteran's lay evidence with regard to the matters he is competent to address and which the Board has not found to be non-credible, the Board primarily relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of any knee pathologies.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the service-connected bilateral knee disabilities.  However, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period for each knee.  Therefore, assigning staged ratings for such disabilities are not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board concludes that a disability rating in excess of 10 percent for either the right or left knee disability is not warranted.  





ORDER

New and material evidence having been received, the service connection claim for a lung disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the service connection claim for a back disorder is reopened, and to this extent only, the appeal is granted.

A disability rating in excess of 10 percent for the right knee disability is denied.

A disability rating in excess of 10 percent for the left knee disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that new VA examinations/VA medical opinions are necessary for the claims for service connection for a lung disorder, back disorder, a heart disorder, and an acquired psychiatric disorder.  The August 2002 VA examination for the lung disorder claim did not include an opinion as to the cause of such disorder, or include consideration of the Veteran's new reports (during his September 2005 Board hearing) of his in-service bronchitis, allergies to sea air, and diesel fumes as causing his COPD.  The April 2009 VA examination for the back disorder claim did not include an adequate medical opinion as to the question of whether such disorder was caused or aggravated by his service-connected knee disabilities.  The March 2010 VA examination for the heart did not include a medical opinion as to the etiology of the heart disorders, such as cardiac dysrhythmia with atrial fibrillation, other than ischemic heart disease.  Finally, none of the VA examinations for the claim for service connection for a psychiatric disorder included an opinion as to the Veteran's claim of service connection for such a disorder as secondary to his service-connected disabilities; the November 2016 VA examiner was also unclear as to what disorder pre-existed service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

The Veteran should also be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders, including the Heart Hospital of Austin (noted in a November 2011 VA medical record).  

Given the Veteran's contentions regarding Agent Orange exposure, the AOJ should give the Veteran an opportunity to provide any additional evidence regarding such a claim, and should perform any additional development necessary.

Finally, as this matter is being remanded, any unassociated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders, including the Heart Hospital of Austin (noted in a November 2011 VA medical record).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should also be given an opportunity to report his contentions regarding his claimed Agent Orange exposure in service.

3.  The AOJ should obtain all unassociated VA treatment, including those dated from February 2017 (the last VA medical records associated as noted in the February 2017 SOC) to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The AOJ should perform any additional development that it deems warranted to determine whether the Veteran was exposed to Agent Orange in service.  

The AOJ should then make a finding as to its determination as to Agent Orange exposure.

5.  After all records and/or responses received from have been associated with the claims file, obtain a VA medical opinion from an appropriate physician for the claimed lung disorder, which should include discussion of the Veteran's documented history and assertions.  The need for a new VA examination is left to the discretion of the VA medical opinion provider chosen to provide the requested medical opinion.  

Following a review of the entire claims file, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have a lung disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that a lung disorder was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's reports of Agent Orange exposure (if confirmed by the RO), and September 2005 Board hearing reports of chronic COPD since service due to bronchitis in service, allergies from sea air, and diesel fume exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

EACH opinion offered should be accompanied by an explanation.  

6.  After all records and/or responses received from have been associated with the claims file, obtain a VA medical opinion for the back disorder claim by a medical professional.  The entire claims file should be made available to the individual designated to provide a VA medical opinion, which should include discussion of the Veteran's documented history and assertions.  The need for a new VA examination is left to the discretion of the VA medical opinion provider chosen to provide the requested medical opinion.

Following a review of the claims file, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have a back disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that a back disorder incurred in or was caused by the Veteran's active service?  The examiner also should consider the Veteran's reports of chronic back pain since service due to overuse after injuring his knees (September 2005 Board hearing, April 2009 VA examination).
	
(iii)  Is it at least as likely as not that any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., June 1967)?  The examiner should indicate whether the type and degree of any arthritis findings shown on examination are consistent with arthritis having developed back in 1967.  

(iv)   Is it at least as likely as not that the Veteran's service-connected right and left knee disabilities caused or aggravated any back disorder?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any back disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

EACH opinion offered should be accompanied by an explanation.  

7.  After all records and/or responses received with respect to compiling additional records of treatment have been associated with the claims file, obtain a VA medical opinion from a physician for the claim for service connection for a heart disorder, which should include discussion of the Veteran's documented history and assertions.  The need for a new VA examination is left to the discretion of the VA medical opinion provider chosen to provide the requested medical opinion.  

Following a review of the claims file, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have a heart disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that a heart disorder was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's reports of Agent Orange exposure (if confirmed by the RO), and September 2005 Board hearing reports of chronic COPD since service due to bronchitis in service, allergies from sea air, and diesel fume exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

EACH opinion offered should be accompanied by an explanation.  

8.  After all records and/or responses received from have been associated with the claims file, obtain a VA medical opinion for the claim for service connection for an acquired psychiatric disorder, which should include discussion of the Veteran's documented history and assertions.  The need for a new VA examination is left to the discretion of the VA medical opinion provider chosen to provide the requested medical opinion.  

Following a review of the claims file, the VA medical opinion provider should offer an opinion on the following:

(a) Does the Veteran currently have a psychiatric disorder?  If so, please note the diagnosed disorder(s).

(b)  For EACH psychiatric disorder diagnosed, the mental health professional is asked to address the following questions:

	i. Is it clear and unmistakable (i.e., undebatable) 	that such disorder, which was not noted upon 	entry into service, existed prior to the Veteran's 	entry into military service in September 1965?  	Please be clear as to WHICH diagnosed 	disorder may have pre-existed service, if found.

	ii. If the answer to (i) is "Yes," is it clear and 	unmistakable (i.e., undebatable) that such 	disorder was NOT aggravated (permanently 	worsened) during or as a result of service?

	iii. If such disorder was aggravated during or as 	a result of service, then is it clear and 	unmistakable (i.e., undebatable) that such 	disorder progressed at an abnormally high rate 	during or as a result of service?

(c)  If the answer to either (i) or (ii) is "No" as to any psychiatric disorder(s) diagnosed, is it at least as likely as not (50 percent or greater probability) that such disorder(s) was manifested in service, or is otherwise medically related to service?

The examiner should consider the Veteran's reports of anxiety in service and that he avoided medical treatment after service during the September 2005 Board hearing.  

(d)  Is it at least as likely as not that the Veteran's service-connected right and left knee disabilities caused or aggravated any acquired psychiatric disorder?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any psychiatric disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable in this case, which may reasonably explain the medical guidance given in this case.

9.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


